PER CURIAM.
We affirm Mr. Alvarez’s conviction and sentence for first-degree murder as well as his conviction for attempted first-degree murder. The convictions involved separate victims. However, we reverse his concur*245rent thirty-year sentence for the attempted first-degree murder conviction because the trial court did not use a sentencing guidelines scoresheet. Lamb v. State, 532 So.2d 1051 (Fla.1988); McHaney v. State, 513 So.2d 252 (Fla. 2d DCA 1987). Although the sentencing guidelines do not apply to the capital felony, they do apply to the attempted first-degree murder charge.
Affirmed in part, reversed in part, and remanded to the trial court for proceedings consistent herewith.
THREADGILL, A.C.J., and ALTENBERND, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.